Honorable David P. Bell           Opinion   No.   M-1059
Executive Director
Texas Industrial Accident Board   Re:   Whether the City of Bryan
State Finance Building                   falls under the jurisdiction
Austin, Texas 78711                     .of the Industrial Accident
                                        Board when it has elected by
                                        its code to become self-
                                         insured and attempted to pro-
                                        vide workmen's compensation
                                        benefits outside the Board's
Dear Mr. Bell:                          operation.

          The City of Bryan contends that the Texas Industrial
Accident Board does not have jurisdiction over industrial injuries
to employees of the City. The City's workmen's compensation code,
in Section 1, provides that the City is not entitled to avail
itself of the general provisions of the Workmen's Compensation Act
of the State. We do not have any information concerning when this
section was enacted by the City. You have asked our opinion whether
under the existing law the City falls within the jurisdiction of
the Industrial Accident Board under the above facts.

          In 1952 Article III, Section 61, of our Texas Consti-
tution was adopted; it authorized the Legislature to enact laws
providing workmen's compensation insurance for municipal employees.*




*Article III, Section 60, of the Constitution of Texas, which was
adopted on November 6, 1962, provides:

          "Sec. 60. The Legislature shall have the
     power to pass such laws as may be necessary to
     enable all counties and other political subdivisions
     of this State to provide Workman's Compensation
     Insurance, including the right to provide its own
     insurance risk, for all employees of the county or
     political subdivision as in its judgment is necessary
     or required: and the Legislature shall provide suit-
     able laws for the administration of such insurance

                            -5169-
Hon. David P. Bell, page 2       (M-1059)



          Thereafter, Article 8309e-2, Vernon's Civil Statutes,
concerning workmen's compensation insurance for municipal em-
ployees was enacted by the Legislature.  Section 1 of this
Article reads as follows:

          "Section 1. By virtue of the provision of
     Section 61, Article III, Constitution of the State
     of Texas, granting the Legislature power to pass
     such laws as may be necessary to enable all cities,
     towns, and villages of this state to provide for
     workmen's compensation insurance, including the
     right to provide its own insurance risk, for all
     city, town and village employees as in its judg-
     ment is necessary or required, and to provide for
     the administration of such insurance in the cities,
     towns, and villages, of this state, and to pro-
     vide for the payment of all costs, charges, and
     premiums on such policies of insurance and the
     benefits to be paid thereunder, provision is made
     as hereinafter set forth."

          Article 8309e-2, in Section 2, defines a "city" to mean
any duly and legally incorporated city in the State of Texas and
defines "Board" to mean the Industrial Accident Board of the State
of Texas. The procedure for the payment of workmen's compensation
benefits to city employees is set out in the statute and Section
7 provides that all questions arising under the Act shall be
determined by the Board.

          A municipality   is a political subdivision of the State




     in the counties or political subdivisions of this
     State and for the payment of the costs, charges
     and premiums on such policies of insurance and the
     benefits to be paid thereunder."   (Emphasis added.)

Article III, Section 60, was amended by the inclusion in that
Section of employees of all "political subdivisions" in the pre-
vious language that related to only county employees.  (See
Comment -- 1962 Amendment under Article III, Section 60, Consti-
tution of Texas.)


                              -5170-
Hon. David P. Bell, page 3       (M-1059)



and its incorporation embraces nothing more than the creation of
a governmental agency which becomes invested with such powers as
the law confers. Faulk v. City of Tyler, 389 S.W.Zd 706 (Tex.Civ.
App. 1965, error ref. n.r.e.).

          Article XI, Section 5, of the Texas Constitution express-
ly provides that no city charter or ordinance shall contain any
provision inconsistent with the State Constitution or general
laws enacted by the Legislature.  A home rule city cannot enact
rules and regulations contrary to the Constitution and the general
laws of the State. City of Austin v. Clendennen, 323 S.W.2d 158
(Tex.Civ.App. 1959, error ref. n.r.e.).  In this case the court
expressly held that the City of Austin was a self-insurer under
the provisions of Article 8309e, Vernon's Civil Statutes.

          Neither the charter nor an ordinance of a city can
legally contain anything inconsistent with the general laws en-
acted by the Legislature.  Janus Films, Inc. v. City of Fort
Worth, 354 S.W.2d 597 (Tex.Civ.App. 1962), application for writ
of error ref. n.r.e. in 358 S.W.2d 589 (Tex.Sup. 1962).

          It is our opinion that the Texas Industrial Accident
Board has jurisdiction over industrial injuries to employees of
the City of Bryan.

                       SUMMARY

          By virtue of Article 8309e-2, Vernon's Civil
     Statutes, the Texas Industrial Accident Board has
     jurisdiction over industrial injuries to employees
     of the City of Bryan.

                                   V        truly yoprs,




                                             ey General of Texas

Prepared by Jack Sparks
Assistant Attorney General




                             -5171-
                                          .   .




Hon. David P. Bell, page 4     (M-1059)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Fisher Tyler
Melvin Corley
Scott Garrison
Glenn Brown

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -5172-